Citation Nr: 0710272	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the August 2003 rating decision held 
that new and material evidence had not been presented to 
reopen the claim of service connection for PTSD.  In July 
2004, the RO held that new and material evidence had 
presented, however, service connection was not warranted for 
PTSD.  Although the RO has already reopened the matter, 
before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In January 1998, the RO held that service connection was 
not warranted for PTSD.

2.  Evidence received since the January 1998 rating decision 
is new and relates to unestablished facts necessary to 
substantiate the claim.


CONCLUSION OF LAW

Evidence received since the January 1998 rating decision 
denying entitlement to service connection for a PTSD is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran alleges that he is entitled to service connection 
for PTSD.  In January 1998, the regional office denied 
entitlement to service connection because there was no 
medical evidence of a confirmed diagnosis of PTSD.  At that 
time, the evidence of record included the veteran's service 
and personnel records, his stressor statements, and an August 
1997 VA examination report with an April 1998 addendum.  The 
VA examiner concluded that a diagnosis of PTSD was not 
warranted because he was unable to uncover anything regarding 
the veteran's military exposures or his lifestyle before and 
after service that indicated that the veteran's period of 
service was a turning point or a significant event.  The 
veteran's lifestyle, interests, and personality appeared to 
be fairly similar before his period of service, during 
service, and after service.  The veteran was notified of the 
decision and of his appellate rights, he submitted a notice 
of disagreement and a statement of the case was issued; 
however, the veteran did not perfect his appeal in a timely 
fashion.   The January 1998 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
	
The veteran submitted an application for VA compensation in 
February 2003.   He was advised in a letter dated in April 
2003 that new and material evidence was required to reopen 
the claim.  In support of his claim, the veteran submitted 
additional stressor statements, a statement from his mental 
health counselor, Joe Streetman, M.A, and lay statements from 
his brother and fellow servicemen.  In February 2003, the 
veteran's counselor submitted, after two sessions, he had 
diagnosed the veteran as having PTSD, as well as alcohol 
abuse.  The veteran also submitted to a VA examination in 
February 2005, wherein the veteran was diagnosed as having 
alcohol dependence; chronic PTSD; and a personality disorder 
with antisocial traits.

Thus, because the veteran's claim was originally denied as 
there was no evidence of a diagnosis of PTSD, the Board finds 
that the newly obtained medical evidence and the VA 
examiner's opinion are both new and material because it was 
not previously before agency decision-makers and they relate 
to an unestablished fact necessary to substantiate the claim.  
As such, the claim is reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

It is noted that the veteran was provided a VCAA letter in 
April 2003 containing an explanation of VA's duties to notify 
and assist him in developing his claim, with the objective of 
reopening his claim of entitlement to service connection for 
PTSD.  The April 2003 VCAA letter, however, did not mention 
or otherwise discuss how to substantiate a claim for service 
connection for PTSD once the claim is reopened.   The Board 
cannot correct this procedural due process problem; rather, 
the RO must issue an additional VCAA letter to correct this 
procedural due process problem before the Board can decide 
this claim.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); see also Huston v. Principi, 17 Vet. App. 195 (2003).

Additionally, further evidentiary development is required 
before VA can resolve the veteran's claims on the merits.  
The veteran has reported various stressors over the course of 
his appeal.  These included witnessing the interrogation and 
beating of a Vietnamese woman, undergoing nightly mortar 
attacks in An Khe, and undergoing a firefight in Quin Yan.  
There is no indication in the claims folder that he RO has 
attempted to corroborate the veteran's stressors.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
claimed in-service stressor.  And, if the claimed in-service 
stressor is corroborated, the veteran should be afforded a VA 
examination for the purpose of determining whether the 
veteran's PTSD is due to the in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the 
appellant of the requirements of the VCAA, 
to include notifying the appellant of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate a claim of entitlement to 
service connection for PTSD and of what 
information the appellant should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should also 
provide the veteran notice regarding the 
degree of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  It 
should allow the appropriate opportunity 
for response.

2.  The RO should again contact the 
veteran and afford him another opportunity 
to provide more specific information 
relating to his claimed in-service 
stressors. The veteran should also be 
advised that he may submit lay statements 
in support of his claim, to include 
service buddy statements.

3.  Thereafter, the RO should use all 
available resources in an attempt to 
corroborate the veteran's alleged 
stressors, in particular the shooting of a 
fellow soldier during boot camp.

4.  Then, after conducting any additional 
indicated development, including an 
examination if warranted, the RO should 
readjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


